DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim recites enclosing the parison within a mold including split mold halves, thereby forming a molded parison including a pre-blow cylindrical section, a pre-blow conical bottom section, a pre-blow bottom projection and a lower parison excessive burr.  This does not make sense as the parison will not have a pre-blow conical bottom section until the introduction of blowing air to form a blow molded article.  The majority of extruded parisons are cylindrical exiting the extrusion die, so this makes sense.  Closing of the mold halves will form the protrusion and burr portions, but applicant is mixing the shape of the blow mold with pre-blow forms of the parison which is not clear and does not make sense.  It is noted that claim 1 does not require forming a blow molded article having a conical bottom section.  Applicant should positively recite the shape of the blow mold instead of mentioning 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins, III (4,816,093: figures 2-10; column 1, lines 7-19; column 3, line 64 to column 4, line 7; and column 5, lines 37-56).
Robbins, III (hereinafter Robbins) teaches a method of making a double walled container (figure 1), the method comprising: preparing a parison (P, figure 3) having a rigid outer layer (32, figure 2 and column 3, line 64 to column 4, line 7), enclosing the parison (P) within a mold (44, 46 as illustrated in figures 4 and 5) to form a preform having a cylindrical section (figure 3, element P) and a pre-blow conical section (tapered section caused by closing the molds as illustrated in figures 4 and 5) and a bottom section having a pre-blow projection (62) and a burr section (82-figure 9); blowing gas into an inside of the molded parison (figure 6) to form a molded article having a cylindrical section and a bottom section including a bottom projection 
Applicant should positively recite the shape of the mold cavity and the shape of the final blow molded article to include a conical bottom section and a bottom projection to overcome the Robbins, III reference. 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests forming a blown article as recited in claim 1 wherein a step of installing a standing skirt member around the bottom is included.  Furusaw (2010/0200586 A1: figures 1, 2 and 4) discloses a method of blow molding a double container having a rigid outer container (13) and a flexible liner (12) attached by a cracked pinch-off portion (6) and attaching a cylindrical bottom base cup (31) to the bottom of the blown container, but the reference discloses that air is taken in by the cracked pinch-off portion and the base cup has a check valve to prevent air from the leaving the base cup after being taken in to collapse the inner liner after squeezing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        2/18/2022